Determination unanimously annulled, with costs, and the Secretary of State directed to issue a renewal of petitioner’s barber operator license. Memorandum: In this article 78 proceeding petitioner seeks to vacate and annul an order of the Secretary of State denying petitioner’s application for renewal of his barber operator license. While section 441 of the General Business Law provides that a license *888may be revoked for “ Habitual drunkenness ” (subd. 3) or “ Conviction of any crime or offense involving moral turpitude ” (subd. 9) the ultimate fact to be found to warrant revocation is that the licensee is not of sufficiently good moral character to demonstrate his fitness to engage in the practice of barbering. From an examination of the entire record it would appear there is insufficient substantial evidence to sustain such a finding. (See Matter of Chiaino v. Lomenzo, 26 A D 2d 469, 473.) (Review of determination denying application for renewal of barber's license.) Present—■ Goldman, P. J., Del Vecchio, Marsh, Gabrielli and Moule, JJ.